DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated December 9th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the various planes must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1, 2, 4-7, 9-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 1, 15, and 18, these claims recite the limitations “each magnetic member faces coil plane of one of the side coils” and “each wall of the focusing coil and each coil plane of each of the side coils are in same plane, wherein the plane is facing the magnetic members” and “the longest length of each side coil is longer than the longest length of each magnetic member” which are unclear and render the claims indefinite. Specifically, it is unclear where exactly the “coil plane” of the coil corresponds to, is it a plane cutting the coil in half vertically, horizontally, or something else? There is not enough structural language in the claim to determine this, and the figures do not clearly show coil planes either. Further, it is unclear if the “longest length” actually corresponds to a specific dimension (i.e. along the X axis) or if it is just the largest dimension of the coil/magnet, also as a coil is a continuous wrapped wire, does the length correspond to the length of the wire or a length of the completed coil? Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “each magnetic member is spatially related to a coil plane of one of the side coils” and “each wall of the focusing coil and each coil plane of each of the side coils are in a plane, and so are the magnetic members” and “each side coil has a length and each magnetic member has a length”.

Regarding claims 2, 4-7, 9-14, 16, 17, 19, and 20, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikushima et al. (US 2012/0314308 A1).
Regarding claim 1, Ikushima teaches a lens driving apparatus comprising: 
an outer casing (See, e.g., upper cover 36 in Fig. 2); 
a fixed assembly, the fixed assembly comprising a base frame (See, e.g., at least base 51 in Fig. 2); 
a movable assembly, the movable assembly comprising a lens holder configured to hold a lens unit (See, e.g., moveable unit 31 in Fig. 2 and paragraph [0029] which explains there is a lens holder corresponding to carrier 45 and a lens unit); 
a set of magnets surrounding the movable assembly (See, e.g., magnets 48A-48D in Fig. 2); 
three sets of coils configured to interact with the magnets and drive the movable assembly to move along a first, a second, and a third orthogonal axes (See, e.g., AF coil 46A and OIS coils 52A-D and paragraph [0028] which explains how the device moves in three orthogonal axes); 
a spring system attached between the movable assembly and the fixed assembly (See, e.g., the combination of upper and lower springs 44 and 43 in Fig. 4); wherein: 
the third axis is parallel to an optical axis of the lens unit, while the first and second axes are respectively perpendicular to the third axis (See, e.g., the XYZ axes in Fig. 4); 
the three sets of coils comprise a focusing coil and two sets of side coils (See, e.g., Fig. 2 and paragraph [0028] which explains AF coil 46A is for focusing, and shows coils 52A-D to be two pairs of coils); 
the spring system comprises a top spring and a bottom spring (See, e.g., upper and lower springs 44 and 43 in Fig. 4); 
the set of magnets comprises four magnetic members attached to inside walls of the outer casing, among which each two magnetic members are placed opposing to each other (See, e.g., Fig. 2 which shows this, and note that insofar as the magnets are connected to the other parts of the device, they are “attached” to inside walls of the outer casing, as the claim does not require direct contact); 
each magnetic member faces coil plane of one of the side coils (See, e.g., Fig. 2 which shows the coils and magnets would be facing each other when the device is assembled as in other figures, and note this limitation is met in light of the 112 rejection above); 
the side coils are attached on sidewalls of the lens holder (See, e.g., Fig. 2 which shows this), wherein the side coils are placed near an edge of polar surfaces of the magnetic members respectively (Insofar as the coils are adjacent to the magnets, they are “near” the edge of polar surfaces of the magnets), wherein current of the side coils are cutting tangential magnetic field of the magnetic members respectively, wherein the tangential magnetic field is parallel to polar surfaces of the magnetic members respectively (Note that these limitations are necessarily met given the construction and spatial relationship of the magnet/coil systems), wherein driving forces along the first and second axes are induced by the two sets of side coils and the tangential magnetic field (As the first and second axes are perpendicular to the optical axis and the side coils drive the holder in these axes, this limitation is met), and wherein the longest length of each side coil is longer than the longest length of each magnetic member (See, e.g., Fig. 2 and note that this limitation is met in light of the 112 rejection above), wherein each magnetic member is in rectangular shape (See, e.g., Fig. 4); and 
the focusing coil is wound around the lens holder and placed at a mid-position of the lens holder along the third axis (See, e.g., paragraph [0037] which explains this and Fig. 4 which shows this), and 
wherein each wall of the focusing coil and each coil plane of each of the side coils are in same plane, wherein the plane is facing the magnetic members (Note that this limitation is met in light of the 112 rejection above because these elements are in various planes and spatially related).
Regarding claim 2, Ikushima teaches the device set forth above and further teaches wherein polar surfaces of the magnetic members facing the coils are of the same magnetic polarity (See, e.g., paragraphs [0041]-[0042] which explain this).
Regarding claim 4, Ikushima teaches the device set forth above and further teaches wherein among the two sets of side coils, a first set of side coils are attached on two opposite outer peripheral sidewalls of the lens holder (See, e.g., the four coils 52A-D on four sides in Fig. 2 and note that here the first set of coils are on are on opposite sides from each other and parallel to each other, as are the second set of coils).
Regarding claim 5, Ikushima teaches the device set forth above and further teaches wherein the first set of side coils is wound around the second axis and the plane of the first set of side coils are perpendicular to the second axis (Note that the first and second axes are arbitrary and can be set to extend through the middle of one of the sets of coils 52A-D to meet this limitation, and as the plane here is arbitrary, a vertical plane parallel to the face of the coil meets this limitation).
Regarding claim 6, Ikushima teaches the device set forth above and further teaches wherein a second set of side coils is attached on another two outer peripheral sidewalls of the lens holder (See, e.g. the other set of coils as explained in the rejection of claim 4 above), while the second set of side coils are wound around the first axis and the plane of the second set of side coils are perpendicular to the first axis (Note that the first and second axes are arbitrary and can be set to extend through the middle of one of the sets of coils 52A-D to meet this limitation, and as the plane here is arbitrary, a vertical plane parallel to the face of the coil meets this limitation).
Regarding claim 7, Ikushima teaches the device set forth above and further teaches wherein the side coils are overlapped with the focusing coil (Note that when assembled, in a cross sectional view, this is necessarily true, as the focusing coil is wound around the holder and overlaid around the coils/magnet system).
Regarding claim 9, Ikushima teaches the device set forth above and further teaches wherein the focusing coil is placed approximately at a mid-point between the top spring and the bottom spring (See, e.g., Fig. 1 which shows this).
Regarding claim 10, Ikushima teaches the device set forth above and further teaches wherein the focusing coil is wound around an outer peripheral sidewall of the lens holder (See, e.g., paragraph [0029] which explains this).
Regarding claim 11, Ikushima teaches the device set forth above and further teaches wherein the two sets of side coils comprise four side coils, while four outer peripheral sidewalls of the focusing coil are in the same plane as four coil outer peripheral planes of the four side coils respectively (See, e.g., Fig. 2 which shows this).
Regarding claim 13, Ikushima teaches the device set forth above and further teaches wherein the focusing coil is placed approximately at a middle position of the magnetic members (See, e.g., Fig. 1 which shows this), current of the focusing coil is cutting a normal magnetic field of the magnetic members, the normal magnetic field is perpendicular to polar surfaces of the magnetic members, and a driving force along the third axis is induced by the focusing coil and the normal magnetic field (Note that given the structure shown in Figs. 2-4 and paragraph [0028] this limitation is met).
Regarding claim 14, Ikushima teaches the device set forth above and further teaches wherein the focusing coil and the side coils are configured to interact with the four magnetic members, but to independently generate driving forces along the first, second, and third orthogonal axes respectively for moving the movable assembly (Note that as the coils and magnets work together to move the device in the three orthogonal axes, each coil set handling a different axis, this limitation is met).
Regarding claim 15, Ikushima teaches a lens driving apparatus comprising: 
a fixed assembly, the fixed assembly comprising a base frame (See, e.g., at least base 51 in Fig. 2); 
a movable assembly, the movable assembly comprising a lens holder configured to hold a lens unit (See, e.g., moveable unit 31 in Fig. 2 and paragraph [0029] which explains there is a lens holder corresponding to carrier 45 and a lens unit); 
at least one set of magnets surrounding the movable assembly (See, e.g., magnets 48A-48D in Fig. 2); 
three sets of coils configured to interact with the magnets and drive the movable assembly to move along a first, a second, and a third orthogonal axes (See, e.g., AF coil 46A and OIS coils 52A-D and paragraph [0028] which explains how the device moves in three orthogonal axes); 
a spring system attached between the movable assembly and the fixed assembly (See, e.g., the combination of upper and lower springs 44 and 43 in Fig. 4); wherein: 
the third axis is parallel to an optical axis of the lens unit, while the first and second axes are respectively perpendicular to the third axis (See, e.g., the XYZ axes in Fig. 4); 
the three sets of coils comprise a focusing coil and two sets of side coils (See, e.g., Fig. 2 and paragraph [0028] which explains AF coil 46A is for focusing, and shows coils 52A-D to be two pairs of coils); the at least one set of magnets comprises four magnetic members attached to inside walls of an outer casing, among which each two magnetic members are placed opposing to each other (See, e.g., Fig. 2 which shows this, and note that insofar as the magnets are connected to the other parts of the device, they are “attached” to inside walls of the outer casing 36, as the claim does not require direct contact); among which, each two magnetic members are placed opposing to each other (See, e.g., Fig. 2 which shows this); and wherein each magnetic member faces coil plane of one of the side coils (See, e.g., Fig. 2 which shows the coils and magnets would be facing each other when the device is assembled as in other figures, and note this limitation is met in light of the 112 rejection above); wherein the side coils are attached on sidewalls of the lens holder (See, e.g., Fig. 2 which shows this), wherein the side coils are placed near an edge of polar surfaces of the magnetic members respectively (Insofar as the coils are adjacent to the magnets, they are “near” the edge of polar surfaces of the magnets), wherein current of the side coils are cutting tangential magnetic field of the magnetic members respectively, wherein the tangential magnetic field is parallel to polar surfaces of the magnetic members respectively (Note that these limitations are necessarily met given the construction and spatial relationship of the magnet/coil systems), wherein driving forces along the first and second axes are induced by the two sets of side coils and the tangential magnetic field (As the first and second axes are perpendicular to the optical axis and the side coils drive the holder in these axes, this limitation is met), and wherein the longest length of each side coil is longer than the longest length of each magnetic member (See, e.g., Fig. 2 and note that this limitation is met in light of the 112 rejection above), wherein each magnetic member is in rectangular shape (See, e.g., Fig. 4); and 
the focusing coil is wound around the lens holder and placed at a mid-position of the lens holder along the third axis (See, e.g., paragraph [0037] which explains this and Fig. 4 which shows this), and 
wherein each wall of the focusing coil and each coil plane of each of the side coils are in same plane, wherein the plane is facing the magnetic members (Note that this limitation is met in light of the 112 rejection above because these elements are in various planes and spatially related).
Regarding claim 16, Ikushima teaches the device set forth above and further teaches wherein among the two sets of side coils, a first set of side coils are wound around the third axis and plane of the first set of side coils are perpendicular to the third axis, while a second set of side coils are wound around the third axis and plane of the second set of side coils are perpendicular to the third axis (Note that insofar as the pairs of coils are on opposite sides of the third axis, the “set of side coils” are wound around the third axis when taken as a combination, and the claim does not require that each coil itself is wound around the axis. Further, as the coil plane is unclear as explained in the 112 rejection above, planes can be chosen for the sets of side coils that meet this limitation, i.e. a plane that bisects the coils vertically would be perpendicular to the third axis).
Regarding claim 18, Ikushima teaches a lens driving apparatus comprising: 
a fixed assembly, the fixed assembly comprising a base frame (See, e.g., at least base 51 in Fig. 2); 
a movable assembly, the movable assembly comprising a lens holder configured to hold a lens unit (See, e.g., moveable unit 31 in Fig. 2 and paragraph [0029] which explains there is a lens holder corresponding to carrier 45 and a lens unit); 
a set of magnets surrounding the movable assembly (See, e.g., magnets 48A-48D in Fig. 2); 
three sets of coils configured to interact with the magnets and drive the movable assembly to move along a first, a second, and a third orthogonal axes (See, e.g., AF coil 46A and OIS coils 52A-D and paragraph [0028] which explains how the device moves in three orthogonal axes); 
a spring system attached between the movable assembly and the fixed assembly (See, e.g., the combination of upper and lower springs 44 and 43 in Fig. 4); wherein: 
the third axis is parallel to an optical axis of the lens unit, while the first and second axes are respectively perpendicular to the third axis (See, e.g., the XYZ axes in Fig. 4); 
the three sets of coils comprise a focusing coil and two sets of side coils (See, e.g., Fig. 2 and paragraph [0028] which explains AF coil 46A is for focusing, and shows coils 52A-D to be two pairs of coils); 
each set of magnets comprises four magnetic members attached to inside walls of an outer casing, among which each two magnetic members are placed opposing to each other (See, e.g., Fig. 2 which shows this, and note that insofar as the magnets are connected to the other parts of the device, they are “attached” to inside walls of the outer casing 36, as the claim does not require direct contact); among which, each two magnetic members are placed opposing to each other (See, e.g., Fig. 2 which shows this); 
the focusing coil is wound around an outer peripheral sidewall of the lens holder and placed at a mid-position of the lens holder along the third axis (See, e.g., Fig. 1 and paragraph [0029] which show and explain this respectively); and
among the two sets of side coils, a first set of side coils are attached on two opposite outer peripheral sidewalls (See, e.g., Fig. 2 which shows this, and note that as direct contact is not required they are “attached” in this way), while a second set of side coils are attached on another two outer peripheral sidewalls of the lens holder (See, e.g., Fig. 2 which shows this, and note that as direct contact is not required they are “attached” in this way), wherein each magnetic member faces coil plane of one of the side coils (See, e.g., Fig. 2 which shows the coils and magnets would be facing each other when the device is assembled as in other figures, and note this limitation is met in light of the 112 rejection above), and side coils are placed near an edge of polar surfaces of the magnetic members respectively (Insofar as the coils are adjacent to the magnets, they are “near” the edge of polar surfaces of the magnets), wherein current of the side coils are cutting tangential magnetic field of the magnetic members respectively, wherein the tangential magnetic field is parallel to polar surfaces of the magnetic members respectively (Note that these limitations are necessarily met given the construction and spatial relationship of the magnet/coil systems), wherein driving forces along the first and second axes are induced by the two sets of side coils and the tangential magnetic field (As the first and second axes are perpendicular to the optical axis and the side coils drive the holder in these axes, this limitation is met), and wherein the longest length of each side coil is longer than the longest length of each magnetic member (See, e.g., Fig. 2 and note that this limitation is met in light of the 112 rejection above), wherein each magnetic member is in rectangular shape (See, e.g., Fig. 4); and 
the focusing coil is wound around the lens holder and placed at a mid-position of the lens holder along the third axis (See, e.g., paragraph [0037] which explains this and Fig. 4 which shows this), and 
wherein each wall of the focusing coil and each coil plane of each of the side coils are in same plane, wherein the plane is facing the magnetic members (Note that this limitation is met in light of the 112 rejection above because these elements are in various planes and spatially related).
Regarding claim 19, Ikushima teaches the device set forth above and further teaches wherein the first set of side coils is wound around the second axis and plane of the first set of side coils are perpendicular to the second axis (Note that the first and second axes are arbitrary and can be set to extend through the middle of one of the sets of coils 52A-D to meet this limitation, and as the plane here is arbitrary, a vertical plane parallel to the face of the coil meets this limitation), while the second set of side coils is wound around the first axis and plane of the second set of side coils are perpendicular to the first axis (Note that the first and second axes are arbitrary and can be set to extend through the middle of one of the sets of coils 52A-D to meet this limitation, and as the plane here is arbitrary, a vertical plane parallel to the face of the coil meets this limitation).
Regarding claim 20, Ikushima teaches the device set forth above and further teaches wherein the focusing coil and the two sets of side coils are configured to interact with the magnetic members, but to independently generate driving forces along the first, second, and third orthogonal axes respectively for moving the movable assembly (See, e.g., paragraph [0028] which explains this).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art, alone or in combination, fails to teach a magnetic field correction unit that is inserted between corners of the magnetic members and configured to guide the magnetic field between the magnetic members, wherein the magnetic field correction unit has a plane shape, a ring shape or a tube shape, installed on top or bottom of the magnet set, and constructed by a yoke material or a ferromagnetic material.

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which rely on new prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                      
                                                                                                                                                                                  /MARIN PICHLER/Primary Examiner, Art Unit 2872